Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.

Terminal Disclaimer
3.         The terminal disclaimer filed on 06/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,613,805 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 08/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Statement of Reasons for Allowance
5.       Claims 1-20 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
“obtain a first public key of a communication device; send, to the communication device via a wireless interface of the terminal device, a first authentication request generated using the first public key; receive, from the communication device via the wireless interface, a first authentication response responsive to the first authentication request; after the first authentication response is received from the communication device, generate second connection information for establishing a second wireless connection between the communication device and an external device different from the communication device; send the second connection information to the communication device via the wireless interface; after sending the second connection information to the communication device, send, to the communication device via the wireless interface and via the external device, a confirmation request in a case where a first wireless connection is established between the terminal device and the external device and the second wireless connection is established between the communication device and the external device; and receive, from the communication device via the external device and via the wireless interface, a confirmation response responsive to the confirmation request.” along with all the other limitations as required by independent claim 1.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 15. In particular, the applied references do not disclose and would not have rendered obvious:
“obtain a first public key of a communication device; send, to the communication device via the wireless interface, a first authentication request generated using the first public key; receive, from the communication device via the wireless interface, a first authentication response responsive to the first authentication request; after the first authentication response is received from the communication device, generate connection information for establishing a second wireless connection between the communication device and an external device different from the communication device; send the connection information to the communication device via the wireless interface; after sending the connection information to the communication device, send, to the communication device via the wireless interface and via the external device, a confirmation request in a case where a first wireless connection is established between the terminal device and the external device, and the second wireless connection is established between the communication device and the external device; and receive, from the communication device via the external device and via the wireless interface, a confirmation response that is responsive to the confirmation request.” along with all the other limitations as required by independent claim 15.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 16. In particular, the applied references do not disclose and would not have rendered obvious:
receive, from a terminal device via the wireless interface, an authentication request generated using a first public key of the communication device; send, to the terminal device via the wireless interface, an authentication response responsive to the authentication request; after sending the authentication response to the terminal device, receive, from the terminal device via the wireless interface, connection information, wherein the connection information comprises information for establishing a second wireless connection between the communication device and an external device via the wireless interface; establish, using the connection information, the second wireless connection between the communication device and the external device; after receiving the connection information from the terminal device, receive, from the terminal device via the wireless interface and via the external device, a confirmation request in a case where a first wireless connection is established between the terminal device and the external device and the second wireless connection is established between the communication device and the external device; and send, to the terminal device via the wireless interface and via the external device, a confirmation response responsive to the confirmation request.” along with all the other limitations as required by independent claim 16.

7.       It follows that claims 2-14 and 17-20 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677